                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA


Jose Luis Cabrera, deceased, Claudia           )
Jeaneth Jimenez Cabrera, North Dakota          )
Personal Representative on the Estate of       )
Jose Luis Cabrera, surviving spouse and        )
Guardian of their minors,                      )      ORDER
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )
The State of North Dakota Workforce            )      Case No. 1:18-cv-242
Safety and Insurance Fund,                     )
                                               )
               Defendant.                      )


       The court held a scheduling conference with the parties in the above-entitled action by

telephone on December 13, 2018. As the court explained during the course of its discussion with

the parties, there must be determination as a preliminary matter whether it has jurisdiction over this

dispute. Accordingly, defendant shall have until February 1, 2019, to file a motion to dismiss for

lack of jurisdiction. Plaintiff shall have until March 1, 2019, to file a response. Upon receipt of

plaintiff’s response, defendant shall have seven days in which to file a reply.

       IT IS SO ORDERED.

       Dated this 13th day of December, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
